Citation Nr: 1638457	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-04 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a schizoaffective disorder, and if so, whether the reopened claim should be granted. 

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for a left eye disability.

5.  Entitlement to service connection for a right wrist disability.

6.  Entitlement to service connection for a left wrist disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for obstructive sleep apnea (OSA).

9.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

10.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his fiancé and his fiancé's daughter


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to November 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a left eye disability, bilateral wrist disability, hypertension, and OSA, as well as entitlement to an increased rating for PTSD and entitlement to a TDIU rating are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A January 1985 rating decision denied the claim of entitlement to service connection for an atypical psychosis, subsequently categorized as a schizoaffective disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.

3.  During his May 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed his intent to withdraw the appeal for entitlement to service connection for a right eye disability.

4.  Diabetes mellitus has not been present at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a schizoaffective disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

2.  The criteria for withdrawal of the appeal for entitlement to service connection for a right eye disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was also afforded a hearing before the Board in May 2016.  The Board acknowledges that no VA examination was provided and no VA medical opinion was obtained in response to the Veteran's diabetes mellitus claim.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran's copious outpatient VA medical center and private treatment records have been thoroughly reviewed, and do not establish a clinical diagnosis of diabetes mellitus in accordance with current medical guidelines at any time during the pendency of this claim.  Therefore, the Board has determined that VA is not obliged to provide an examination or obtain a medical opinion in response to this claim.

Neither the Veteran nor his representative have identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the claims decided herein.

Accordingly, the Board will address the merits of the Veteran's claims. 

New and Material Evidence-Schizoaffective Disorder

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO initially denied service connection for an atypical psychosis, which was subsequently more specifically categorized as a schizoaffective disorder, in a January 1985 rating decision.  At that time, the RO determined the evidence failed to show the Veteran incurred this condition during his period of active duty.  The Veteran was notified of the denial by a letter dated in February 1985.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  Thereafter, the Veteran initiated a claim to reopen his previously denied claim.  

The evidence of record in January 1985 consisted of the Veteran's statements, service treatment records (STRs), and post-service treatment records from the Richmond VAMC.

The evidence received after the expiration of the appeal period includes additional statements from the Veteran and his fiduciary, VA outpatient treatment records dated through June 2016, as well as several private psychiatric treatment notes.  In sum, these records provide additional information indicating a potential incurrence of the Veteran's schizoaffective disorder in service.  Specifically, the Board notes the Veteran and his fiduciary have each chronicled manifestations of a potential psychosis in service.  In a July 2007 statement, the Veteran's fiduciary noted the Veteran's reports of delusions in service, as well as feelings that he was being coerced.  Additionally, in numerous statements from the Veteran he recalls experiencing manifestations of increased arousal, anger, and hallucinations in service.  In addition, several private and VA outpatient treatment notes directly attribute these symptoms to the Veteran's schizoaffective disorder.  Further, the Veteran's service treatment records show he underwent a psychiatric assessment prior to discharge.  Though he was found to not have sufficient manifestations to warrant a diagnosis of a psychosis or other psychiatric disorder at that time, he was noted to be exhibiting several symptoms that may have represented an initial manifestation of his schizoaffective disorder, to include outward anger and hostility.  

The above noted evidence, when viewed in the light most favorable to the Veteran, tends to indicate his schizoaffective disorder may have initially manifest in service.  As such, the Board finds this evidence to be new and material.  This follows, because the evidence relates to a previously unestablished element that is necessary to grant entitlement to service connection for a schizoaffective disorder.  Accordingly, reopening of the claim for service connection for schizoaffective disorder is warranted.  

Right Eye Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  
An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In May 2016, during his above-noted Board hearing, the Veteran indicated he wished to withdraw his claim for entitlement to service connection for a right eye disability.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal and the issue must be dismissed. 

Diabetes Mellitus

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests diabetes mellitus to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, type II diabetes shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii) requires that type 2 diabetes have become manifest to a degree of 10 percent or more at any time after service.  

 "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that service connection is warranted for diabetes mellitus, because the disability either originated in service or alternatively was caused by his exposure to Agent Orange during his service in the Republic of Vietnam.  

At the outset, the Board notes that the cornerstone of any VA disability compensation claim is the presence of a currently diagnosed disability.  [According to THE MERCK MANUAL at 169-170, (17th ed. 1999) "In asymptomatic patients, [diabetes mellitus] is established when the diagnostic criterion for fasting hyperglycemia recommended by the National Diabetes Data Group (NDDG) is met: a plasma (or serum) glucose level of = 140 . . . after an overnight fast on two occasions in an adult or child.  Recently, the American Diabetes Association recommended that fasting plasma glucose levels of = 126 mg/dl be considered diagnostic for [diabetes mellitus]."]  A review of the Veteran's outpatient treatment records from the Richmond VAMC also indicate a fasting hemoglobin A1C of 6.5 percent or higher on two occasions indicates diabetes is present.  

Throughout the period of the claim, the Veteran has received private treatment at several medical facilities.  The Board has carefully reviewed these records, but has not found a single instance in which the Veteran was diagnosed with diabetes mellitus.  The Board has also thoroughly reviewed all laboratory tests conducted at private medical facilities, to include Bon Secours, VCU Medical College, HealthPartners Regional Laboratories, and St. Mary's Hospital, but has not found any instances in which the Veteran's fasting hemoglobin A1C or plasma glucose levels satisfied the above-noted criteria necessary to establish a clinical diagnosis of diabetes mellitus.    

In addition, the Board has scrupulously reviewed the Veteran's outpatient treatment records from the Richmond VAMC.  These records also fail to show he has been diagnosed with diabetes mellitus by any of his clinical care providers.  Further, the Board has carefully reviewed the Veteran's laboratory findings from the Richmond VAMC throughout the appellate period; although these reports do indicate intermittent periods of elevated glucose and hemoglobin A1C readings, these reports failed to show fasting plasma/serum readings of sufficient elevation to satisfy the above-noted criteria necessary to establish a clinical diagnosis of diabetes mellitus.    

In sum, the Board finds the preponderance of the evidence indicates the Veteran has not satisfied the clinical criteria necessary to establish a diagnosis of diabetes mellitus at any time throughout the pendency of his claim.  VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's contentions that he has diabetes mellitus.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, a layperson is not considered capable of opining, however sincerely, in regard to the diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that he experiences symptoms that are commonly associated with diabetes, such as light headedness or frequent urination, but he is not competent to diagnose himself with diabetes mellitus.  As discussed above, the medical evidence shows diabetes mellitus has not been present during the period of the claim.  Therefore, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

New and material evidence having been presented, reopening of the claim for service connection for a schizoaffective disorder is granted.

The appeal for entitlement to service connection for a right eye disability is dismissed.

Service connection for diabetes mellitus is denied.


REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.  At the outset, the Board notes the Veteran has not been afforded a VA examination in response to his claims for entitlement to service connection for a left eye disability, bilateral wrist disability, hypertension, or obstructive sleep apnea.  In essence, the Veteran asserts these disabilities were either caused by his exposure to Agent Orange, or alternatively, were caused or aggravated by his service-connected PTSD.  Here, it must be noted that the claimed disabilities are not subject to presumptive service connection on the basis of Agent Orange exposure.  However, the U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A review of his outpatient treatment records from the Richmond VAMC shows the Veteran has been diagnosed with several left eye disabilities including cataracts, vitreous floaters, presbyopia, and a vitreous detachment.  In addition, the Veteran has been diagnosed with a benign neoplasm of the eye lid.  The Veteran has also been diagnosed with hypertension and obstructive sleep apnea.  Further, the Veteran has competently reported experiencing skin cysts on his wrists, which he reports cause limitation of motion.  As noted above, VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to provide an examination and obtain a medical opinion addressing the etiology of the Veteran's claimed left eye disability, bilateral wrist disability, hypertension, and obstructive sleep apnea has been established in this case.  

Next, the Board observes that the Veteran last underwent a VA examination to assess his service-connected PTSD in November 2013, nearly 3 years ago.  Since that time, evidence has been added to the record, which suggests his PTSD may be worse than characterized during his November 2013 VA examination.  Specifically, the Veteran has asserted worsening symptoms in numerous correspondence, as well as during the course of his May 2016 Board hearing.  A new VA examination is necessary where there is evidence, including the Veteran's statements, that a service-connected disability has worsened since the last examination, and the last examination is too remote to constitute a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board therefore concludes a new VA examination is needed to provide a current picture of the Veteran's service-connected PTSD.  Additionally, as noted above, new and material evidence has been provided tending to indicate the Veteran's schizoaffective disorder may have initially manifest in service.  The Board finds the Veteran has provided sufficient evidence to necessitate an examination with medical opinion from the VA psychiatric examiner relative to this claimed disability.

Finally, the Board notes the Veteran's claim for a TDIU rating is intrinsically intertwined with his claims for service-connection and an increased rating, such that a decision on this issue must remain in abeyance at this time.  However, following the above-noted development, a medical opinion must be obtained addressing the functional impairments caused by the Veteran's service-connected disabilities.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed left eye, bilateral wrist, hypertension, and obstructive sleep apnea disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to all diagnosed left eye, bilateral wrist, hypertension, or obstructive sleep apnea disorders present during the period of the claims.  Specifically, the examiner should state whether any diagnosed disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the Veteran's exposure to Agent Orange in service.

If the examiner(s) find the Veteran's current left eye, bilateral wrist, hypertension, or obstructive sleep apnea disabilities did not originate in service, the examiner should state whether any left eye, bilateral wrist, hypertension, or obstructive sleep apnea disability present during the period of the claim:

a)  was caused by his service-connected PTSD; or

b)  was permanently worsened by his service-connected PTSD. 

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran should be afforded a VA examination by a psychiatrist or psychologist with sufficient expertise to address the etiology of his claimed psychosis.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to each acquired psychiatric disorder, other than PTSD, present during the period of the claim, to specifically include bipolar disorder with psychotic features and schizoaffective disorder.  Specifically, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the Veteran's reports of initial symptom manifestation, and chronicity, as well as the Veteran's service treatment records, which indicate he experienced anger and hostility in service.  

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

In addition, the examiner should assess the current degree of severity of the Veteran's service-connected PTSD.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure the examiner provides all information required for rating purposes.

4.  The RO or the AMC should also undertake any other indicated development, to specifically include obtaining a medical opinion following the above-noted examinations, from an examiner with sufficient expertise to opine on the occupational effects caused by the Veteran's service-connected disability or disabilities.  The examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected conditions, to include the medications taken for each disability.  The types of impairments the examiner should address include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's competent lay statements. 

In addition, the examiner should comment on whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either alone or in concert, are sufficiently disabling to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

5.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


